Title: To Thomas Jefferson from John Vaughan, 16 July 1808
From: Vaughan, John
To: Jefferson, Thomas


                  
                     D Sir
                     
                     Philad. 16 July. 1808
                  
                  By letters recieved from the Revd Mr Warden & Mr Lasteyrie they mention having Sent some Bookes for the Society—The Letters appear to have come by the stage, but we have not heard of the Books—Permit us to Solicit your assistance to ascertain whether they were given in charge to the person who had the Care of the dispatches, & how we can get at them—Mr Lasteyries work is on the Cotton plant.
                  I remain with great respect Your ob’ Serv
                  
                     Jn Vaughan
                     
                  
               